[Cite as State v. Sampsel, 2022-Ohio-1809.]




                      IN THE COURT OF APPEALS OF OHIO
                          THIRD APPELLATE DISTRICT
                             CRAWFORD COUNTY




STATE OF OHIO,

        PLAINTIFF-APPELLEE,                               CASE NO. 3-21-24

        v.

CHARLES SAMPSEL,                                          OPINION

        DEFENDANT-APPELLANT.




                Appeal from Crawford County Common Pleas Court
                           Trial Court No. 21-CR-0296

                                      Judgment Affirmed

                              Date of Decision: May 31. 2022




APPEARANCES:

        Howard A. Elliott for Appellant

        Bailey Higgins for Appellee
Case No. 3-21-24


ZIMMERMAN, P.J.

           {¶1} Defendant-appellant, Charles Sampsel (“Sampsel”), appeals the

November 4, 2021 judgment entry of the Crawford County Court of Common Pleas,

General Division, denying his request to withdraw his guilty plea. For the reasons

that follow, we affirm.

           {¶2} On August 31, 2021, Sampsel was indicted on one criminal count of

aggravated possession of drugs in violation of R.C. 2925.11(A), (C)(1)(b), a third-

degree felony in the instant case. On September 15, 2021, Sampsel appeared in the

trial court and entered a plea of not guilty.

           {¶3} On September 24, 2021, Sampsel withdrew his plea of not guilty and

entered into a negotiated-plea agreement with the State. The plea agreement

included a joint-sentencing recommendation of 12-month prison term conditioned

upon Sampsel’s compliance with his bond conditions. At the plea hearing, the trial

court conducted its Crim.R. 11 colloquy, accepted Sampsel’s guilty plea, ordered

that Sampsel be released on a personal-recognizance bond, and set the matter for

sentencing.

           {¶4} Prior to sentencing, the State filed a motion to revoke Sampsel’s bond

for violation of his bond conditions.1                      Thereafter, Sampsel filed a motion to

withdraw his guilty plea and a motion to continue his sentencing hearing. On



1
    The basis of the State’s motion was Sampsel’s failure to report for his schedule office visit for drug testing.

                                                        -2-
Case No. 3-21-24


October 13, 2021, the trial court convened a bond-revocation hearing wherein the

trial court revoked Sampsel’s bond but granted the motion to continue the

sentencing hearing pending a hearing on the motion to withdraw.2 (See Oct. 13,

2021 Tr. at 3-5).

         {¶5} On November 3, 2021, the trial court held a motion-to-withdraw-guilty-

plea hearing. After considering the arguments and taking evidence, the trial court

denied Sampsel’s motion to withdraw his guilty plea. Ultimately, the trial court

sentenced Sampsel to a 24-month prison term. The trial court filed its judgment

entry of sentence on November 4, 2021.

         {¶6} Sampsel filed timely notice of appeal and raises a single assignment of

error for our review.

                                       Assignment of Error

         The trial court errs a matter of the law, and abuses its discretion,
         when denying the Defendants to [sic] motion to withdraw a plea
         of guilty prior to an imposition of sentence. [sic] Where the
         Defendant has asserted a defense and a claim of innocence in
         moving to withdraw his plea.

         {¶7} In his sole assignment of error, Sampsel argues that the trial court

abused its discretion by denying his presentence motion to withdraw his guilty plea.




2
  The trial court was notified that Sampsel eventually appeared for his scheduled office visit untimely, and
then, tested positive for amphetamines and methamphetamines.

                                                    -3-
Case No. 3-21-24


                                 Standard of Review

       {¶8} Appellate review of the trial court’s denial of a Crim.R. 32.1 motion to

withdraw a guilty plea is limited to whether the trial court abused its discretion.

State v. Artis, 3d Dist. Logan Nos. 8-19-52 and 8-19-53, 2020-Ohio-4018, ¶ 10; see

State v. Smith, 49 Ohio St.2d 261 (1977), paragraph two of the syllabus. An abuse

of discretion suggests the trial court's decision is unreasonable, arbitrary, or

unconscionable. Artis at ¶ 10, citing State v. Adams, 62 Ohio St.2d 151, 157 (1980).

                  Presentence Motion to Withdraw a Guilty Plea

       {¶9} Crim.R. 32.1 provides, “A motion to withdraw a plea of guilty or no

contest may be made only before sentence is imposed; but to correct manifest

injustice the court after sentence may set aside the judgment of conviction and

permit the defendant to withdraw his or her plea.” While “a presentence motion to

withdraw a guilty plea should be freely and liberally granted[,] * * * a defendant

does not have an absolute right to withdraw a plea prior to sentencing.” State v. Xie,

62 Ohio St.3d 521, 527 (1992).

       {¶10} “A trial court must conduct a hearing to determine whether there is a

reasonable and legitimate basis for the withdrawal of the plea.” Xie, paragraph one

of the syllabus. Some of the factors we consider when reviewing the trial court’s

decision to grant or deny a presentence motion to withdraw a plea are as follows:

       1) whether the withdrawal will prejudice the prosecution; (2) the
       representation afforded to the defendant by counsel; (3) the extent of

                                         -4-
Case No. 3-21-24


          the hearing held pursuant to Crim.R. 11; (4) the extent of the hearing
          on the motion to withdraw the plea; (5) whether the trial court gave
          full and fair consideration of the motion; (6) whether the timing of the
          motion was reasonable; (7) the stated reasons for the motion; (8)
          whether the defendant understood the nature of the charges and
          potential sentences; and (9) whether the accused was perhaps not
          guilty or had a complete defense to the charges.

State v. Maney, 3d Dist. Defiance Nos. 4-12-16 and 4-12-17, 2013-Ohio-2261, ¶ 18,

citing State v. Griffin, 141 Ohio App.3d 551, 554 (7th Dist.2001), and State v. Fish,

104 Ohio App.3d 236, 240 (1st Dist.1995). No one factor is determinative on its

own, and there may be any number of additional aspects “weighed” according the

specific facts and circumstance presented in each case. Griffin at 554; accord Fish

at 240.

          {¶11} The record reveals that at the motion-to-withdraw-guilty-plea hearing,

Sampsel’s focus was on the ninth factor (i.e., a claim of innocence) and the State

countered his claim of innocence alleging it was merely a “change of heart”.

          {¶12} On appeal, Sampsel directs our attention to the first and the ninth

factors and argues that the trial court’s application of the remaining factors was

limited. The State contradicts this assertion.

          {¶13} Indeed, it is clear from our review that the trial court considered all of

the factors. However, the trial court focused its analysis primarily on the sixth,

seventh, and ninth factors because those factors were the most relevant to the

circumstances involved herein. Specifically, the trial court noted, and we agree, that


                                            -5-
Case No. 3-21-24


the timing of Sampsel’s motion is suspect. That is–Sampsel only raised his claim

of innocence after he breached his plea agreement by not complying with bond

conditions while he awaited sentencing.        Hence, when Sampsel requested to

withdraw his plea he knew that the State was no longer obligated to honor the

negotiated plea agreement.

       {¶14} Moreover, Sampsel attempted (at his motion-to-withdraw-guilty-plea

hearing) to characterize his guilty plea as an Alford plea stressing that he admitted

to the offense (knowing he was innocent) to protect his (now deceased) fiancé.

Pointedly, Sampsel did not enter an Alford plea at the change-of-plea hearing nor

did he ever offer a protestation of his innocence. See State v. Jackson, 3d Dist.

Wyandot No. 9-99-50, 2000 WL 376424, *3-4 (Apr. 13, 2000) (Shaw, J., concurring

in judgment only) (stating that it was unclear and undeterminable from the record

whether Jackson’s purported Alford plea contained a “‘protestation of innocence

that is the general hallmark of such a plea’”). On the contrary, the record supports

that Sampsel entered his guilty plea knowing the benefits and risks associated with

his change of plea because he was willing to admit guilt to secure the State’s

agreement not to oppose his release on bond pending sentencing together with a

joint-sentencing recommendation of only 12 months.

       {¶15} Further, Sampsel’s claim of innocence did not arise until after he

breached the terms of his plea agreement as to his bond conditions/plea agreement.


                                         -6-
Case No. 3-21-24


As such, his claim of innocence cannot be substantiated. Here, Sampsel’s newly

asserted claim of innocence is contradicted by his statements at the change-of-plea

hearing wherein he voluntarily, intelligently, and knowingly admitted guilt to the

aggravated-possession-of-drugs charge. (Sept. 24, 2021 Tr. at 38-41). See State v.

Motley, 1st Dist. Hamilton Nos. C-040430 and C-04031, 2005-Ohio-2450, ¶ 10.

       {¶16} Under the facts presented, we conclude that Sampsel’s motion to

withdraw his plea is a merely a “change of heart” since his stated reasons for

withdrawal are not found in the record.

       {¶17} After our review of the record and the reasonable-and-legitimate-basis

factors, we conclude that the trial court did not abuse its discretion by denying

Sampsel’s motion to withdraw his plea.

       {¶18} Accordingly, Sampsel’s sole assignment of error is overruled.

       {¶19} Having found no error prejudicial to the appellant herein in the

particulars assigned and argued, we affirm the judgment of the trial court.

                                                                Judgment Affirmed

MILLER and WILLAMOWSKI, J.J., concur.

/jlr




                                          -7-